Exhibit 10.4

AMENDMENT NO. 1 TO

WINDSTREAM PERFORMANCE

INCENTIVE COMPENSATION PLAN

The Windstream Performance Incentive Compensation Plan (the “Plan”) is amended,
effective January 1, 2008, as follows:

1. Article VII of the Plan is hereby superseded and replaced in its entirety as
set forth below:

“VII. PAYMENT OF AWARDS

Subject to Section VI hereof, Awards for any Plan Year shall be paid after the
end of that Plan Year, but in no event later than March 15 of the calendar year
immediately following the end of that Plan Year.”

2. Except as explicitly set forth herein, the Plan will remain in full force and
effect.

 

WINDSTREAM CORPORATION By:  

/s/ Jeffery R. Gardner

Its:  

President and Chief Executive Officer